Citation Nr: 1025732	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  07-04 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for deficiency of the anterior 
cruciate ligament of the right knee, currently rated as 20 
percent disabling.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to November 
1993.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  When this case was before the Board in September 
2008, it was remanded for further development and adjudication.  
While the case was in remand status, the RO continued a 10 
percent rating for arthritis of the right knee in a January 2010 
rating decision.  To date, the Veteran has not appealed that 
decision.  The case has been returned to the Board for further 
appellate action on the Veteran's claim for an increased rating 
for deficiency of the anterior cruciate ligament of the right 
knee.


FINDING OF FACT

The Veteran's deficiency of the anterior cruciate ligament of the 
right knee is manifested by lateral instability or recurrent 
subluxation that does not more nearly approximate severe than 
moderate.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for deficiency 
of the anterior cruciate ligament of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C.A. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided the required 
VCAA notice by letters mailed in April 2005 and September 2006.  
Although the September 2006 letter was sent after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the RO readjudicated the 
Veteran's claim.  There is no indication in the record or reason 
to believe that the ultimate decision of the RO on the merits of 
the claim would have been different had complete VCAA notice been 
provided at an earlier time.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

In addition, the Veteran has been afforded appropriate 
examination sand pertinent post-service treatment records have 
been obtained.  The Veteran has not identified any outstanding 
evidence that could be obtained to substantiate his claim.  The 
Board is also unaware of any such evidence.  Therefore, the Board 
is satisfied that the VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.  

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the Veteran.

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during active service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2009).  

Knee impairment with recurrent subluxation or lateral instability 
warrants a 10 percent evaluation if it is slight, a 20 percent 
evaluation if it is moderate or a 30 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to this 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and an 
increase in the disability is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Service connection for anterior cruciate deficiency of the right 
knee was granted effective from November 23, 1993.  The 
disability has been rated as 20 percent disabling since May 1, 
1998.  The Veteran's current claim for an increased rating was 
received in July 2004.

The report of a May 2004 magnetic imaging of the right knee 
indicates that the Veteran had a damaged anterior cruciate 
ligament but does not provide any information concerning the 
functional impairment from the disability.

The Veteran was afforded a VA fee-basis examination in May 2005.  
The examiner noted a history of trauma resulting in an ACL 
rupture with a primary operation taking place in 1993.  The 
Veteran's right knee was noted to be stable when the Veteran was 
standing on one foot while undressing.  Anterior drawer testing 
disclosed insufficiency which the examiner assessed as "1-2."

The Veteran submitted a February 2009 letter from Dr. K.D., which 
indicates that he had been treating the Veteran since January 
2006 for degeneration of the right knee and that the Veteran's 
activities were limited as a result of his knee disability.  He 
did not provide any information concerning the degree of lateral 
instability of recurrent subluxations of the knee.

The Veteran was afforded another VA fee-basis examination in 
December 2009.  The report does not reflect that the Veteran 
complained of instability or subluxation of the right knee.  The 
examination disclosed that the lateral ligaments were stable, 
there was no anterior or posterior drawer sign, Lachman's test 
was negative, there was no lateral deviation tendency of the 
joint, and there was no pivot shifting.  

As reflected above, none of the evidence shows that the Veteran 
experiences recurrent subluxations of the right knee or that he 
has lateral instability of the right knee that more nearly 
approximates severe than moderate.  In fact, the December 2009 
examination disclosed no instability, and the May 2005 examiner 
stated that the Veteran's right knee was stable.  Therefore, the 
disability does not warrant a rating in excess of 20 percent 
under Diagnostic Code 5257.  The Board has considered whether 
there is any other schedular basis for granting this claim, but 
has found none.  In this regard, the Board notes that the Veteran 
has been granted a separate 10 percent rating for arthritis of 
the right knee.  With the exception of the lateral instability 
and recurrent subluxation rated under Diagnostic Code 5257, all 
of the Veteran's functional impairment of the right knee is for 
consideration in rating the arthritis.  The Veteran has not 
appealed the rating assigned for the arthritis so the impairment 
associated with the arthritis is not for consideration in this 
decision.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher schedular rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(a) (2009).  
In determining whether a case should be referred for extra-
schedular consideration, the Board must compare the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

In this case, the functional impairment for consideration in 
rating the anterior cruciate deficiency of the Veteran's right 
knee is specifically contemplated by the schedular criteria.  
Therefore, referral of this case for extra-schedular 
consideration is not warranted.


ORDER

A rating in excess of 20 percent for deficiency of the anterior 
cruciate ligament of the right knee is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


